1.13 16 Cage 1:19-cr-00557-GLR Document 7 Filed 12/02/19 Page 1 of 9

U.S. Department of Justice

United States Attorney
District of Maryland

 

Matthew DetlaBeta

. . Suite 400 DIRECT: €10-209-4837
Assistant Unired States Alterney ; oo 365. Charles Street MAIN: €10-209-4860
Matthew DellaBetta@usdoj gov Baltimore, MD 2120-3719

November 13, 2019 o Ss: a c
25 2
Christopher Purpura Esq. Sin om
: oft
VIA EMAIL SEA 1 One
74 MY LST
Re: United States v. Darian Carroll 25-0 ie
sa op &oa MS
Crim. No. 2 2 kD
nm rey cy — er c= :
2 7 Ses
_ Dear Counsel: ot no

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement” that has been offered to your client, Darian Carroll (hereinafter “Defendant”), by
the United States Attorney’s Office for the District of Maryland (“this Office"), If the Defendant

accepts this offer, please have the Defendant execute it in the spaces provided t below. The terms ~
of the Agreement are as follows:

Offenses of Conviction

1. The Defendant agrees to plead guilty to Count One of the Information. Count One
charges the Defendant with discharging of a firearm in relation to a drug trafficking crime, which
resulted in the death of Deondre Johnson, in violation of 18 U.S.C. §§ 924(c) and G@). The
Defendant admits that the Defendant is, in fact, guilty of the offenses and will so advise the Court

Elements of the Offenses

2. The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove ifthe case went to trial, are as follows:

On or about February 22, 2019 in the District of Maryland:

_a, the Defendant committed the crime of conspiracy to distribute marijuana, a drug trafficking
crime;

b. The Defendant knowingly used and discharged a firearm;
c. The discharge resulted in the death of Deondre Johnson; and

The use and discharge of the firearm that resulted in the death of Deondre Johnson was in
relation to the conspiracy to distribute marijuana.
Case 1:19-cr-00557-GLR Document 7 Filed 12/02/19 Page 2 of 9

. Penalties

3. The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

COUNT | STATUTE | MAND. MAX ~ MIN. MAX | SPECIAL
MIN. IMPRISON- | SUPERVISED | FINE | ASSESS-
IMPRISON- | MENT RELEASE MENT
MENT
1 18 U.S.C. 10 years Life/Death 5 years $250,000 | $100
§ 924{c)
and (j)
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

b: Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
retumed to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ ail powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.
Case 1:19-cr-00557-GLR Document 7 Filed 12/02/19 Page 3 of 9

Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a, If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

db. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

a. The Defendant would have the right to testify in the Defendant’s own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. . Ifthe Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’s
decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the-Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.
Case 1:19-cr-00557-GLR Document 7 Filed 12/02/19 Page 4 of 9

h. By pleading guilty, the Defendant will also be giving up certain valuable civil
nights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences,

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C.8§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonabie sentence.

Factual and Advisory Guidelines Stipulation

 

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein. This Office and the Defendant further
agree to the following applicable sentencing guideline factors: .

a. The United States Sentencing Guidelines (“U.S.S.G.”) base offense level is 43
pursuant to USSG § 2A1.1(a)

b, This Office does not oppose a two-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent
prompt recognition and affirmative acceptance of personal responsibility for the
Defendant’s criminal conduct. This Office agrees to make a motion pursuant to
U.S.S.G. § 3E1.1(b) for an additional one-level decrease in recognition of the
Defendant’s acceptance of personal responsibility for the Defendant's conduct.
This Office may oppose any adjustment for acceptance of responsibility under
U.S.S.G. § 3E1.1{a) and may decline te make a motion pursuant to U.S.S.G. §
3E1.1(b), if the Defendant: (i) fails to admit each and every item in the factual
stipulation; (ii) denies involvement in the offense; (iii) gives conflicting statements
about the Defendant’s involvement in the offense; (iv) is untruthful with the Court,
this Office, or the United States Probation Office; (v) obstructs or attempts to
obstruct justice prior to sentencing; (vi) engages in any criminal conduct between
the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

4
Case 1:19-cr-00557-GLR Document 7 Filed 12/02/19 Page 5 of 9

c. Therefore, the total offense level is 40.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, a reasonable period of supervised release, and/or fine
considering any appropriate factors under 18 U.S.C. § 3553(a). This Office reserves the right to
bring to the Court’s attention all information with respect to the Defendant’s background,
character, and conduct that this Office deems relevant to sentencing, including the conduct that is
the subject of any counts of the Indictment. At the time of sentencing, this Office will move to
dismiss any open counts against the Defendant.

10. It is understood by the parties that this plea agreement is conditioned upon approval
by the Attormey General of the United States. Absent such approval, this agreement is void. The
parties understand that the signature of the United States Attomey on this agreement does not
constitute a recommendation to the Attomey General of the United States that the agreement
should be approved. The parties further agree that if the Attorney General does not approve this
agreement, it is not admissible at trial for any purpose, in either the guilt/innocence or penalty
phases, including as evidence that the United States Attorney’s Office supported a plea agreement
in this case. If the Attorney General does not approve this agreement, a plea entered pursuant to
this agreement will be deemed by the Defendant and the government to be withdrawn.

Waiver of Appeal

11. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s).

b. The Defendant and this Office knowingly and expressly waive all rights conferred

5
Case 1:19-cr-00557-GLR Document 7 Filed 12/02/19 Page 6 of 9

by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release), except as follows: the Defendant reserves the right to appeal any
sentence that exceeds the statutory mandatory maximum sentence.

c. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not te file
any request for documents from this Office or any investigating agency.

Defendant’s Conduct Prior to Sentencing and Breach

2 0 a, Between now and the date of the sentencing, the Defendant will not engage
in conduct that constitutes obstruction of justice under U.S.S8.G. § 3C1.1; will not violate any
federal, state, or local law; will acknowledge guilt to the probation officer and the Court; will be
truthful in any statement to the Court, this Office, law enforcement agents, and probation officers;
will cooperate in the preparation of the presentence report; and will not move to withdraw from
the plea of guilty or from this Agreement.

b. If the Defendant engages in conduct prior to sentencing that violates the
above paragraph of this Agreement, and the Court finds a violation by a preponderance of the
evidence, then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office
may make sentencing arguments and recommendations different from those set out in this
Agreement, even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any
criminal or civil proceeding, this Office will be free to use against the Defendant all statements
made by the Defendant and any of the information or materials provided by the Defendant,
including statements, information, and materials provided pursuant to this Agreement, and
statements made during proceedings before the Court pursuant to Rule 11 of the Federal Rules of
Criminal Procedure. A determination that this Office is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guilty plea. The Defendant
acknowledges that the Defendant may not withdraw the Defendant’s guilty plea—even if made
pursuant to Rule 11(c)(1}(C}—if the Court finds that the Defendant breached the Agreement. In
that event, neither the Court nor the Government will be bound by the specific sentence or
sentencing range agreed and stipulated to herein pursuant to Rule 11(c}(1}{C).

Court Not a Party

13. The Defendant expressly understands that the Court is not a party to this agreement.
In the federal system, sentence is imposed by the Court, and the Court is under no obligation to
accept this plea agreement. In the event the Court rejects this Rule 11(c)(1)(C) plea agreement,
pursuant to Rule 11(c)(5)(C), the Defendant will be informed that he may withdraw his plea. If he
persists in the guilty plea thereafter, the Defendant understands that the disposition of the case may
be less favorable than that contemplated by this agreement. The Defendant understands that neither
this Office, his attorney, nor the Court can make a binding prediction or promise that the Court
will accept this agreement. The Defendant agrees that no one has made such a binding prediction

6
Case 1:19-cr-00557-GLR Document7 Filed 12/02/19 Page 7 of 9

or promise.

Entire Agreement

14. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

: wf
Matthew DellaBetta
Michael Goldsticker
Assistant United States Attorneys

Lhave read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, [ have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. | am completely satisfied with the representation of my attorney.

M4 «I Gust Corr
at

Darian Carroll

 

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one

Wao ( /\ !
Da Christopher Pirpura, Esq’ SS

 
Case 1:19-cr-00557-GLR Document 7 Filed 12/02/19 Page 8 of 9

+

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

From at least November 2018 through February 22, 2019, the Defendant, DARIAN
CARROLL, regularly sold marijuana in the area of Wylie Avenue and Park Heights Avenue in
Baltimore, Maryland. CARROLL and others participated in the conspiracy to sell marijuana in
this area by selling marijuana in street-level quantities to customers. CARROLL and the other
members of the conspiracy were comprised of individuals with social and/or family ties in the
area. Individuals who were not from this area were not permitted to sell marijuana in the area.
Members of the conspiracy also frequently carried firearms to protect themselves from others who
may want to rob them of drugs or their drug proceeds.

TL P v iC.

On February T8, 2019, CARROLL and other drug distributors in the conspiracy were
standing in the area of Wylie Avenue and Park Heights Avenue and selling marijuana. CARROLL
and another person, “Co-conspirator 1,” were each armed with handguns. While CARROLL was
standing outside, his attention was drawn to a vehicle that was repeatedly driving around the area.
CARROLL recognized the driver of the vehicle, “RH” as a drug trafficker from the area who was
not a member of the marijuana conspiracy. CARROLL also observed that RH was accompanied
by several unknown persons. Based on the RH’s erratic driving behavior and his presence in the
area with no discernable purpose, CARROLL and Co-conspirator 1 suspected that RH and his
associates were intending to rob them of drugs and drug proceeds, and/or to physically harm them.

Shortly thereafter, RH returned to the area, parking the vehicle he was operating outside a
store where CARROLL and Co-conspirator 1 regularly sold marijuana, When RH stepped out of
the vehicle he was operating, Co-conspirator 1 called RH over to him to speak to RH. CARROLL
also approached RH’s vehicle and saw that “AS” and Deondre Johnson were the two occupants of
the vehicle. Neither AS, nor Johnson were in possession of weapons. When RH walked over to
Co-conspirator 1, CARROLL observed that RH was in possession of handgun. CARROLL and
Co-conspirator 1 disarmed RH. During the confrontation with RH, AS and Johnson fled from their
vehicle. RH also began running away. CARROLL and Co-conspirator | then began chasing RH,
AS, and Johnson. Both CARROLL and Co-conspirator 1 repeatedly fired their handguns at RH,
AS, and Johnson. Johnson was struck several times by the gunfire and died.

CARROLL and Co-conspirator | then fled from the scene. Video surveillance from the
area captured CARROLL fleeing the scene in possession of two firearms. Witnesses from the
scene also identified CARROLL and Co-conspirator 1 and their roles in the killing of Johnson.
CARROLL agrees that he conspired with Co-conspirator 1 to sell a detectable amount of
marijuana. CARROLL also agrees that he aided and abetted Co-conspirator’s knowing discharge
of the firearm. CARROLL agrees that his knowing discharge of his firearm, and/or his aiding and
abetting of Co-conspirator 1’s discharge of a firearm resulted in the death of Johnson. CARROLL

8
Case 1:19-cr-00557-GLR Document 7 Filed 12/02/19 Page 9 of 9

agrees that the intentional killing of Johnson occurred in relation to the conspiracy to distribute
marijuana in which he and Co-conspirator 1 engaged.

SO STIPULATED: JLF2

Matthew DellaBetta
Michael Goldsticker
Assistant United States Attorneys

ene

DATE: Daverinn Casetal C

Darian Carroll
fendant

WV. ne
I

istopher Purpura, Esq.
_ Counsel for Defendant
